


Exhibit 10.30
November 20, 2014
William F. Ruprecht
President and Chief Executive Officer
Sotheby’s
1334 York Avenue
New York, New York 10021
Dear Bill:
This letter hereby amends your Terms of Employment together with its Exhibits
(the “Terms”) along with the Letter Agreement dated September 1, 2010 (the
“Letter Agreement”), as further amended by letter dated December 19, 2013, with
respect to your employment arrangement with Sotheby’s. The Terms, the Letter
Agreement, the December 2013 amendment and the amendment effected by this letter
shall hereinafter collectively be referred to as the “Agreement”). Capitalized
terms used herein without separate definition shall have the meanings ascribed
thereto in the Terms.


Sotheby’s and you have mutually agreed that you will resign your employment and
resign from all positions you hold or may then hold with Sotheby’s and each of
its subsidiaries and affiliates, including Chairman of the Board of Directors
(“Chairman”), Chief Executive Officer and President of Sotheby’s and as a member
of the Board of Directors of Sotheby’s (the “Board”), at the date that your
successor as Chief Executive Officer is available to commence such duties or
such earlier date as the Board may specify (the “Transition Separation Date”).
You agree to execute such documents as Sotheby’s may reasonably request to
effect and evidence your resignation from any such position. You and Sotheby’s
agree that your termination of employment at the Transition Separation Date
shall be treated for purposes of the Agreement as a termination by you for Good
Reason and, subject to the terms and conditions hereof, you shall be entitled to
receive the payments and benefits payable to you in accordance with the
Agreement upon a termination by you for Good Reason, at the times specified
therein, upon such a termination of your employment. For the avoidance of doubt
and without limiting other benefits to which you will become entitled on the
Transition Separation Date, your severance payment amount and your schedule of
continued equity award vesting is set forth on a schedule separately provided to
you prior to the execution hereof.


Based upon and subject to your continued performance of services, you shall
continue to receive your base salary at the rate currently in effect for your
service through the Transition Separation Date and continue to be eligible to
participate through the Transition Separation Date in all employee benefit plans
and programs (but not any incentive compensation programs, other than to the
extent specifically addressed below) which are generally made available to
senior officers of the Company. Your right to receive an annual bonus in respect
of your services during 2014 (“2014 Bonus”) will be determined in accordance
with the Agreement and the applicable terms and conditions of our annual
incentive plan for 2014 consistent with past practice; provided, however, that,
such bonus amount shall be payable to you in a cash lump sum at such time as
annual bonuses are paid to the Company’s other senior executive officers
notwithstanding whether you remain employed as of such payment date.


Notwithstanding any provision of the Agreement to the contrary, including, but
not limited to, the provisions thereof entitled “Annual PSU Award,” subject to
your continued employment through the




--------------------------------------------------------------------------------




Transition Separation Date (unless you are involuntarily terminated without
Cause or you terminate for Good Reason), the annual PSU award to be made to you
in 2015 on or before March 31, 2015 shall be in respect of that number of shares
of Sotheby’s common stock as is equal to the product of
(1) (A)    $3,500,000 divided by
(B)    the closing price of Sotheby’s common stock on the New York Stock
Exchange on the last trading day prior to the date of grant; and
(2) a fraction (the “Pro-Ration Fraction”),
(A) the numerator of which shall be,
(i) if the Transition Separation Date occurs on or before March 31, 2015, 90 or
(ii) if the Transition Separation Date occurs after March 31, 2015, the number
of days in 2015 elapsed from and including January 1, 2015 to and including the
Transition Separation Date, and
(B) the denominator of which shall be 365.
Such award (the “2015 PSU Award”) shall be made not later than the time that
annual equity grants are made in 2015 to other senior officers of Sotheby’s,
notwithstanding whether you are then employed by Sotheby’s on such date. If such
grant date precedes the Transition Separation Date, the number of shares to be
granted shall be determined assuming that the Pro-Ration Fraction is 1, but if
the actual Transition Separation Date is earlier than December 31, 2015, the
excess of the number of shares granted subject to such 2015 PSU Award over the
number of shares that is determined by the application of the above formula
(determined based on the actual Transition Separation Date) shall be forfeited
by you at the Transition Separation Date; provided, however, that for purposes
of vesting in the 2015 PSU Award, you will be deemed vested on the basis that
you had incurred a termination for Good Reason following the grant of such award
if such award has not been made prior to the Transition Separation Date.
Notwithstanding any provision of the Agreement to the contrary, including, but
not limited to, the provisions thereof entitled “Cash Bonus Compensation” and
“Termination of Employment,” subject to your continued employment, you shall be
paid a cash bonus in respect of your services during 2015 (the “2015 Pro-Rated
Bonus”) equal to the product of
(1) your annual target bonus amount of $1,400,000; and
(2) the Pro-Ration Fraction.
Such 2015 Pro-Rated Bonus shall be payable within 30 days of the Transition
Separation Date, subject to your execution and non-revocation of the Release
attached to Exhibit D of the Agreement.
Except as provided below, if you voluntarily terminate your employment (other
than by reason of your death or Disability or for Good Reason) prior to the
Transition Separation Date or are terminated in good faith by the Board for
Cause, all of your rights in respect to the 2015 PSU Award (whether or not
granted prior to your date of termination) and the 2015 Pro-Rated Bonus will be
forfeited. In the event that (x) you terminate your employment voluntarily prior
to the Transition Separation Date (i) at any time with Good Reason or (ii)
without Good Reason, upon 30 days’ advance written notice provided at any time
after May 31, 2015 or (y) your employment terminates as a result of your death
or Disability prior to




--------------------------------------------------------------------------------




the Transition Separation Date, you will be entitled to the termination benefits
otherwise specified in the Agreement with respect to a termination by you with
Good Reason and to receive (or retain the applicable portion of) the 2015 PSU
Award and the 2015 Pro-Rated Bonus, determined assuming that your voluntary
termination date (or date of death or termination for Disability) is the
Transition Separation Date. For the avoidance of doubt, the parties agree that
Sotheby’s removing you from the Chairman position prior to the Transition
Separation Date will not constitute Good Reason for purposes of the Agreement;
provided, that any other action or inaction by Sotheby’s which would otherwise
constitute Good Reason prior to the Transition Separation Date shall enable you
to terminate employment for Good Reason pursuant to the procedures set forth in
the Terms and such termination for Good Reason shall be treated as a termination
on the Transition Separation Date
You will be entitled to continued indemnification to the fullest extent
permitted by applicable law for your services rendered on behalf of Sotheby’s
through the Transition Separation Date. You will also be covered by directors’
and officers’ liability insurance coverage, including “tail” coverage following
the termination of your employment on the same basis provided to other directors
and officers.
All other provisions of the Agreement remain valid and binding.




Very truly yours,


SOTHEBY’S


By:__________________________




AGREED AND ACCEPTED:


/s/ William F. Ruprecht
William F. Ruprecht


Dated: November 20, 2014




